Mr. Justice Tantis delivered the opinion of the court: On February 6, 1935 claimant filed his application for refund for over-payment of auto license fees made by him under a mistake of fact. From the complaint and records of the Secretary of State’s Office it appears that claimant paid Twelve Dollars ($12.00) per year license fees for Dodge 1930 sedan for the years 1931, 1932 and 1933, the horse power being 23.4 and claimant having paid on the H. P. basis of 27.3. The correct license fee would have been Eight Dollars ($8.00) per year instead of Twelve Dollars ($12.00), and claimant seeks a refund of Twelve Dollars ($12.00) so over-paid by him. Each of the payments so made by claimant were seemingly the result of a mistake of fact, and under the law as set forth in the case of Moorman Mfg. Company vs. State, Court of Claims No. 1886, claimant is entitled to a refund of the amount thus over-paid through such mistake. An award is therefore hereby entered in favor of claimant for the sum of Twelve Dollars ($12.00).